Citation Nr: 1002660	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  04-39 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) has been submitted and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1980 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. The Veteran had a hearing before the 
Board in December 2009 and the transcript is of record.

The RO initially declined reopening the claim in an April 
2004 rating decision.  Thereafter, in a September 2004 
Statement of the Case (SOC), however, the RO reopened the 
claim and denied the issue on the merits.  Regardless of the 
RO's actions, the Board is required to consider whether new 
and material evidence has been received warranting the 
reopening of the previously denied claim. See Barnette v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims). Thus, the issue on 
appeal has been characterized as shown above.

The Veteran submitted additional evidence in October 2009, 
before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted was accompanied by a 
signed waiver of local jurisdictional review.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  An unappealed October 2001 decision denied service 
connection for PTSD, finding no evidence of a current 
diagnosis related to any confirmed stressful incident of his 
military service. 

2.  Evidence received since the October 2001 decision raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2001 decision that denied the claim for 
entitlement to service connection for PTSD is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1100 (2009).

2.  Evidence received since the October 2001 rating decision 
is new and material and a claim of service connection for 
PTSD may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran's claim of entitlement to service connection for 
PTSD was first denied in an October 2001 rating decision, 
where the RO found no persuasive and competent confirmation 
of an in-service stressor or a proper diagnosis of PTSD 
related to a verified in-service stressful event.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the October 
2001 rating decision is final.

At the time of the October 2001 decision, the record included 
service treatment records silent as to any complaints, 
treatment or diagnoses of any psychological symptomatology; 
post-service VA outpatient treatment records as well as VA 
hospitalization records through 2000 indicating mainly 
treatment for alcohol and drug dependency.  Although, at 
times, a diagnosis of PTSD is noted, the actual treatment 
records do not indicate the manifestations of PTSD or the 
etiology of PTSD.  Rather, the Veteran's treatment records 
outline treatment for his polysubstance abuse and merely 
indicate a diagnosis of PTSD by history or otherwise 
unexplained.  No evidence at the time of the October 2001 
identified or confirmed an in-service stressful incidence 
allegedly responsible for PTSD.

Potentially relevant evidence received since the October 2001 
decision include: (1)  VA outpatient treatment records 
through 2004; (2) Social Security Administration (SSA) 
disability examinations and determinations; (3) lay 
statements by the Veteran and a fellow serviceman about in-
service incidents, to include a September 1966 airplane 
crash; (4) a February 2004 private medical opinion rendered 
by Dr. Losacco; (5) a January 2007 VA examination; and (6) 
statements and military records from the Air Force detailing 
the events around a September 1966 airplane crash killing two 
people in Ubon, Thailand.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims he has PTSD as a result of 
witnessing a plane crash in Ubon Royal Thai Air Base on 
September 13, 1966 where two people died.  The Veteran 
further claims he serviced the aircraft shortly before take-
off.  Accordingly, he claims always wondering if he was 
responsible for the crash.

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the Veteran has a 
diagnosis of PTSD due to his claimed in-service stressor 
involving the aircraft crash in Thailand.  Resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
the evidence received since the October 2001 rating decision 
provides such new and material evidence sufficient to reopen 
the claim. 

The Veteran's DD-214 confirms the Veteran worked as an 
aircraft maintenance specialist, to include 11 months of 
foreign service.  His military records confirm he was in 
Thailand from August 1966 to August 1967, which includes the 
date of the claimed September 1966 plane crash.

Since October 2001, in support of his claim, the Veteran 
further submitted a lay statement from a fellow serviceman 
who confirmed the Veteran worked on various aircrafts and 
aircraft did explode on the runway during his period of 
service.  The Air Force also confirmed an aircraft "mishap" 
occurred on September 13, 1966 at Ubon Royal Thai Air Force 
Base, Thailand where two men died.  The Veteran claims he 
witnessed the crash and serviced the plane prior to take off, 
which is not specifically confirmed by the lay statement or 
the Air Force documentation of the incident. 

Medical records from October 2001, however, are not clearly 
indicative of a diagnosis of PTSD.  The SSA disability 
examination, to include a psychiatric examination by a 
clinical psychologist, did not find symptomatology warranting 
a diagnosis of PTSD.  Rather, in a March 2002 evaluation, the 
Veteran as diagnosed with Major Depression and Alcohol 
Dependence.  

Similarly, VA outpatient treatment records note PTSD as part 
of the Veteran's medical history, but do not confirm or 
presently diagnose the Veteran with PTSD related to any 
incident of service.  Rather, it is clear the Veteran's 
treatment revolves primarily around his alcohol addiction.  

In support of his claim, the Veteran submitted a private 
evaluation conducted in February 2004 by a private 
psychiatrist, Dr. Losacco.  Dr. Losacco diagnosed the Veteran 
with PTSD, major depression and attention deficit disorder.  
PTSD was related to the aircraft incident in Thailand.  Dr. 
Losacco did not reconcile or address the other medical 
opinions of record that did not find symptomatology 
warranting a diagnosis of PTSD.

In January 2007, the Veteran was afforded a VA examination 
where, in contrast to Dr. Losacco, did not find 
symptomatology warranting a diagnosis of PTSD.  Although the 
airplane incident was addressed, the examiner found the 
Veteran's symptoms did not meet the criteria for a PTSD 
diagnosis.  Rather, the examiner diagnosed the Veteran with a 
depressive disorder.

Although not dispositive there is at least some evidence 
indicative of an in-service stressful incident and at least 
one medical opinion diagnosing the Veteran with PTSD related 
to the in-service stressful incident.  There is also evidence 
to the contrary, but the Board concludes the Veteran has met 
the threshold of submitting new evidence that stands a 
reasonable possibility of substantiating the claim. 

Accordingly, the additional evidence received is new and 
material and the claim may be reopened. 

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Since the claim is being 
reopened, any deficiencies in notice were not prejudicial to 
the Veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

As indicated above, the Veteran claims he suffers from PTSD 
as a result of witnessing a plane crash of an aircraft he had 
serviced and where two people died.  

In support of his claim, the Veteran supplied a letter and 
documentation from the Air Force detailing a plane crash on 
September 13, 1966 in Ubon, Thailand where two servicemen 
died.  While the evidence clearly establishes the plane crash 
occurred, there is no objective evidence substantiating 
whether the Veteran actually serviced the aircraft or 
witnessed the crash as claimed.  The RO should obtain the 
Veteran's personnel records and unit records for that time 
period to further assist the Veteran in confirming his in-
service stressor.

As explained above, this case is complicated by conflicting 
medical evidence of whether the Veteran actually has PTSD 
versus other, non-military related psychiatric disabilities.  
The Veteran has been hospitalized and received treatment with 
the VA since the 1990s primarily for alcohol and drug 
dependence.  Within those treatment records, PTSD is also 
inconsistently indicated, but the rationale behind the 
diagnosis has never been explained.  Indeed, the narrative of 
the Veteran's hospitalizations and VA treatment is unrelated 
to PTSD, but PTSD is still noted in the diagnoses.  At times, 
PTSD is merely noted "by history" or as provisional 
diagnosis. 

In relation with the Veteran's claim for SSA disability 
benefits, the Veteran was afforded a SSA disability 
examination, to include a psychological examination.  In 
March 2002, the SSA examiner diagnosed the Veteran with major 
depressive disorder and alcohol dependence.  The examiner 
noted the Veteran's complaints of PTSD, but found the 
symptomatology did not meet the criteria of PTSD.

Similarly, the Veteran was afforded a VA examination in 
January 2007 where the examiner also noted the Veteran's in-
service stressors, but ultimately found the Veteran's 
symptomatology did not warrant a diagnosis of PTSD, but 
rather depressive disorder.  

On the other hand, the Veteran submitted a February 2004 
private medical opinion by private psychiatrist Dr. Losacco 
who, among other things, diagnosed the Veteran with PTSD 
related to his military aircraft experience.  Dr. Losacco did 
not reconcile the conflicting evidence nor was it clear if 
Dr. Losacco treated the Veteran on more than one occasion.  
The RO should make efforts to obtain any and all private 
treatment records from Dr. Losacco, to the extent they exist.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In light of the conflicting medical evidence and the 
uncertainty of the Veteran's diagnosis, the Board concludes a 
new VA examination is necessary.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from October 2004 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make an attempt to 
verify the Veteran's claimed involvement 
and presence during the September 13, 1966 
aircraft crash at Ubon Royal Thai Airbase, 
Ubon, Thailand.  Specifically, the RO 
should ask the U.S. Air Force, CURR, NPRC 
or any other appropriate agency to provide 
the Veteran's personnel records and unit 
records for 436 TFSQ (TAC) in September 
1966 to determine the circumstances 
surrounding the aircraft mishap.

2.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. Losacco and any 
other provider who may have treated him 
for his PTSD.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  Obtain the Veteran's medical records 
from the VA Medical Center in Muskogee, 
Oklahoma for treatment and/or 
hospitalization due to PTSD from October 
2004 to the present.  All efforts to 
obtain VA records should be fully 
documented and the VA facility must 
provide a negative response if records are 
not available.

4.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for a psychiatric examination for the 
claimed condition of PTSD to determine 
whether the Veteran has any psychiatric 
conditions attributable to any incident of 
service, to include the September 13, 1966 
aircraft crash, to the extent his 
involvement is confirmed.  If PTSD is 
diagnosed, the examiner should specifically 
indicate any in-service stressors.  The 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered.  

Specifically, the examiner is asked to 
reconcile the conflicting evidence with 
regard to whether the Veteran has PTSD in 
light of the conflicting diagnoses found in 
the VA outpatient treatment records, the 
March 2002 SSA disability evaluation, the 
February 2004 private treatment report 
conducted by Dr. Losacco and the January 
2007 VA examination report.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. 

5.  The RO should then readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


